Opinion filed May 21, 2009




                                             In The


   Eleventh Court of Appeals
                                          ___________

                                     No. 11-08-00218-CR
                                         __________

                        ANTHONY DWAYNE HILL, Appellant

                                                V.

                                STATE OF TEXAS, Appellee


                             On Appeal from the 385th District Court

                                     Midland County, Texas

                                Trial Court Cause No. CR-28770


                             MEMORANDUM OPINION
       Anthony Dwayne Hill appeals the judgment of the trial court revoking his community
supervision. We affirm.
                                     Procedural Background
       The trial court originally convicted appellant of possession of a firearm by a felon and
assessed his punishment at confinement for ten years. However, the trial court suspended the
imposition of the sentence and placed appellant on community supervision. At the hearing on the
State’s motion to revoke, appellant decided not to accept the State’s offer of an agreed punishment
of four years confinement and entered pleas of true to both allegations. The trial court found the
allegations to be true, revoked appellant’s community supervision, and imposed a sentence of
confinement for eight years.
                                          Issues on Appeal
        Appellant argues that his due process rights were violated when his community supervision
was revoked and that the punishment assessed was excessive. We disagree.
                               Revocation of Community Supervision
        In a community supervision revocation hearing, the State has the burden of proving by a
preponderance of the evidence that a condition of community supervision has been violated.
Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cobb v. State, 851 S.W.2d 871, 874
(Tex. Crim. App. 1993). Proof of one violation of the terms and conditions of community
supervision is sufficient to support the revocation. McDonald v. State, 608 S.W.2d 192 (Tex. Crim.
App.1980); Taylor v. State, 604 S.W.2d 175 (Tex. Crim. App. 1980); Moses v. State, 590 S.W.2d
469 (Tex. Crim. App. 1979). The trial court is the trier of the facts and determines the weight and
credibility of the testimony. Garrett v. State, 619 S.W.2d 172 (Tex. Crim. App. 1981); Barnett v.
State, 615 S.W.2d 220 (Tex. Crim. App. 1981). A plea of true alone is sufficient to support the trial
court’s determination to revoke. Moses, 590 S.W.2d at 470; Cole v. State, 578 S.W.2d 127, 128
(Tex. Crim. App. 1979). Appellate review of an order revoking community supervision is limited
to the issue of whether the trial court abused its discretion. Rickels, 202 S.W.3d at 763; Cordona
v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984).
        Appellant entered pleas of true to both allegations that he violated the terms and conditions
of his community supervision. The trial court found both allegations to be true. Either allegation is
sufficient to support the trial court’s decision to revoke, and either plea is sufficient to support the
revocation. Appellant has failed to establish that the trial court abused its discretion or violated his
due process rights by revoking his community supervision. The first issue is overruled.
                                        Punishment Assessed
        The trial court assessed punishment within the range authorized by the legislature under TEX .
PENAL CODE ANN . § 12.34 (Vernon 2003), § 46.04 (Vernon Supp. 2008). A penalty assessed within

                                                   2
the range of punishment established by the legislature will not be disturbed on appeal. Jackson v.
State, 680 S.W.2d 809 (Tex. Crim. App. 1984); Bradfield v. State, 42 S.W.3d 350, 354 (Tex.
App.—Eastland 2001, pet. ref’d).
The second issue is overruled.
                                                 Holding
       The judgment of the trial court is affirmed.




                                                            RICK STRANGE
                                                            JUSTICE


May 21, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   3